Citation Nr: 9911889	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for PTSD.  Specifically, he asserts that, 
during service in the Republic of Vietnam during the Vietnam 
era, he lost many friends from mortar fights, vehicular 
accidents, and attacks.  He contends that, as a result of 
these incidents, he lacks personal relations with his peers, 
is startled at loud sounds, cannot watch action films, and 
has other symptoms of PTSD.  He also asserts that his VA PTSD 
examination was inadequate.  The veteran's accredited 
representative argues that another VA examination is 
warranted.  Overall, the veteran believes that entitlement to 
service connection for PTSD is warranted.

After careful review of the record, the Board finds that this 
case is not ready for appellate review.  Specifically, the 
Board finds that further development of the veteran's PTSD 
claim is needed.

The Board initially notes that all of the medical evidence in 
the claims file is approximately 5 years old.  While the 
veteran perfected his appeal in November 1994, his case was 
delayed due to attempts by the RO to schedule him for a 
personal hearing and to obtain all available medical records.  
Inexplicably, the case was also delayed approximately 2 years 
after it was certified for appeal.  Because of these time 
lapses, the Board finds that it is likely that further 
medical evidence has accumulated that would better represent 
the current psychiatric status of the veteran.

A remand is also necessary due to the nature of the current 
medical evidence of record.  That evidence consists of VA 
outpatient, hospitalization, and examination records, all 
dated in 1994.  These records, overall, provide an unclear 
picture of the veteran's psychiatric status.  Specifically, a 
January 1994 VA hospitalization report indicates that the 
veteran was admitted for psychiatric problems.  It indicates 
diagnoses of chronic cephalalgia; tobacco abuse; alcohol 
excess; and "possible" PTSD.  Similarly, a February 1994 VA 
outpatient record reflects an assessment of "? PTSD."  A 
February 1994 VA PTSD examination report indicates that, 
after mental status evaluation, the veteran did not meet the 
criteria for PTSD, but that he had a considerable amount of 
anxiety and, likely, a chronic alcohol abuse problem.  The 
report indicates that his anxiety "does appear" to be 
related to Vietnam.  After review of this evidence, the Board 
concludes that an additional VA psychiatric examination is 
necessary.  It, combined with any other available medical 
evidence, would provide a better record upon which a fair, 
equitable, and procedurally correct decision on the veteran's 
claim can be made.  38 C.F.R. §§ 3.326, 3.327 (1998).

The need for an updated VA examination is made more 
significant by the fact that the VA regulations pertaining to 
PTSD were amended since the February 1994 examination and 
since the RO's June 1994 decision.  See 61 Fed.Reg. 52,695 
(October 8, 1996).  The DSM-IV is now effective.  See 
38 C.F.R. § 4.132  (1998).  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) has held that if, during the pendency of 
a claim, the applicable DSM criteria changed, then an 
examination should diagnose the veteran with due regard to 
the PTSD criteria in effect at the time the claim was filed, 
and all subsequent DSM criteria, and provide the evaluation 
most favorable to the veteran.  Cohen v. Brown, 10 Vet. App. 
128  (1997); Karnas v. Derwinski, 1 Vet. App. 308  (1990).  

In addition, the Board notes that the veteran detailed 
specific information concerning the stressor incidents which 
he claimed he experienced in Vietnam in a statement received 
in March 1994.  However, the record certified for appellate 
review does not include corroboration and/or other supportive 
objective documentation of the veteran's stressor 
experiences.  Significantly, the RO made no attempt to 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly U. S. Army and Joints Services 
Environmental Support Group (ESG) regarding claimed 
stressors.

In light of the above, the Board finds that further 
development of the case is necessary to ensure that full due 
process has been given to the veteran.  Accordingly, this 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify any sources of recent treatment 
received for any psychiatric disorder, 
including his alleged PTSD, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source that 
he identifies.  Copies of the medical 
records from all sources that he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should arrange for a 
representative of the VA to contact the 
veteran with regard to developing 
specific information concerning the 
stressor incidents, which he claimed that 
he experienced in Vietnam. Specifically, 
detailed information should be recorded 
concerning the claimed stressors to 
include approximate dates, times, 
locations and identities of those 
individuals involved, including their 
names, ranks and units.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  

3.  Following completion of the above 
development, the RO should review the 
file and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the DD-214 form 
and the DA Form 20, or equivalent, and 
all associated documents, should be sent 
to the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150.  They should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.  Any information 
obtained is to be associated with the 
claims folder.

4.  The RO, for each claimed stressor, 
make a determination if it occurred.  The 
RO must determine if the veteran engaged 
in combat with the enemy. Thereafter, the 
RO should schedule the veteran for a VA 
psychiatric examination before a board of 
two psychiatrists who have not already 
examined him, with consideration of the 
both the old and amended VA regulatory 
criteria for PTSD.  The RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
PTSD. The examination report should 
reflect review of pertinent material in 
the claims folder.  If the diagnosis of 
PTSD is deemed appropriate, the examiners 
should comment upon the link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO and state whether 
it was sufficient to cause PTSD.  The 
purpose of the examination is to 
determine the nature of any current 
psychiatric disorder(s), including 
whether the veteran currently meets the 
criteria for service-related PTSD.  If 
the examiners determine that the veteran 
has more than one psychiatric disorder, 
the relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiners should discuss together the 
veteran's psychiatric status with the 
goal of reaching a consistent diagnosis.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests are to be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to the 
examination.

	5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).
	
6.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD.  The old and amended 
regulatory criteria for psychiatric 
disorders and the Court's decision in 
Cohen, supra, must be considered.  If the 
action is adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



